 
 
I 
111th CONGRESS
1st Session
H. R. 4236 
IN THE HOUSE OF REPRESENTATIVES 
 
December 8, 2009 
Mr. Levin introduced the following bill; which was referred to the Committee on Ways and Means
 
A BILL 
To amend the Internal Revenue Code of 1986 to provide a temporary exclusion of 100 percent of the gain on the sale or exchange of certain small business stock. 
 
 
1.Temporary exclusion of 100 percent of gain on certain small business stock
(a)In generalSubsection (a) of section 1202 of the Internal Revenue Code of 1986 (relating partial exclusion for gain from certain small business stock) is amended by adding at the end the following new paragraph:

(4)100 exclusion for stock acquired during 2010In the case of qualified small business stock acquired during 2010—
(A)paragraph (1) shall be applied by substituting 100 percent for 50 percent,
(B)paragraph (2) shall not apply, and
(C)paragraph (7) of section 57(a) shall not apply..
(b)Conforming amendmentParagraph (3) of section 1202 (a) of such Code is amended—
(1)by striking and 2010 in the heading, and
(2)by striking January 1, 2011 and inserting January 1, 2010.
(c)Effective dateThe amendments made by this section shall apply to stock acquired after December 31, 2009. 
 
